Citation Nr: 0732022	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  05-17 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for right ear otitis 
externa.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The appellant served in the Army National Guard from October 
1974 to October 1980, including a period of active duty for 
training from January 1975 to May 1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Philadelphia, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO).

In August 2007, the appellant testified at a personal hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing has been associated with the 
claims file.  

At the appellant's personal hearing, he testified that he has 
ringing in his right ear in the morning for approximately 10 
to 15 minutes.  He has also submitted a letter from a private 
physician offering an opinion regarding a connection between 
hearing loss and his military service.  If the appellant 
wishes to file a claim for entitlement to service connection 
for tinnitus, hearing loss, or any other disability, he 
should do so with specificity at the RO.  


FINDING OF FACT

There is no competent medical evidence of current right ear 
otitis externa.


CONCLUSION OF LAW

Right ear otitis externa was not incurred in or aggravated by 
active or inactive duty for training.  38 U.S.C.A. 
§§ 101(24), 106, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).



REASONS AND BASES FOR FINDING AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

By letter dated in June 2004, which is before initial 
consideration of the claim, VA advised the appellant of the 
essential elements of the VCAA.  VA informed the appellant of 
the types of evidence needed in a claim for service 
connection.  VA also told him that it would make reasonable 
efforts to help him get the evidence necessary to 
substantiate his claim, but that he must provide enough 
information so that VA could request any relevant records.  
VA told him that it was responsible for obtaining any 
evidence held by a federal government agency.  The appellant 
was informed that if he had any evidence in his possession 
pertaining to the claim, he should submit it to VA.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The June 2004 notification letter did not 
include notice as to the last two elements; however, the 
Board finds no prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  As the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record private medical records, 
Social Security Administration records, VA treatment records, 
hearing transcripts, and service medical records.  There is 
no indication that any other treatment records exist that 
should be requested, or that any pertinent evidence has not 
been received.  

VA has not provided the appellant with an examination in 
connection with the claim for service connection; however, 
the Board finds that an examination was not necessary to make 
a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 
2002).  Specifically, under the law, an examination or 
opinion is necessary to make a decision on the claim when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

As explained below, there is no competent evidence of current 
right ear otitis externa or persistent or recurrent symptoms 
of otitis externa.  Therefore, the Board finds that the 
criteria to warrant a VA examination have not been met.  See 
id.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The appellant has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Service Connection

The appellant asserts that he has current right ear otitis 
externa caused by the explosion of a simulator while he was 
serving in the Army National Guard.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty for training, or resulting from injury during inactive 
duty for training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the appellant had a chronic condition in service or 
during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for right ear otitis externa.  
None of the medical evidence of record concludes that the 
appellant currently has right ear otitis externa.  The 
appellant has been asked to submit evidence supporting his 
claim.  He has submitted evidence pertaining to hearing loss, 
but no evidence has been received regarding current right ear 
otitis externa.  At this time, VA has of record no competent 
medical evidence showing a current diagnosis of or any 
treatment for right ear otitis externa. 

The appellant's claim for service connection for right ear 
otitis externa fails because there is no competent evidence 
of record of a current diagnosis of this disability, and 
without a current disability, service connection cannot be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held "[i]n the absence of proof of a present disability[,] 
there can be no valid claim."); Rabideau v. Derwinski, 2 
Vet. App. 141, 143-44 (1992).  Although the appellant is 
competent to state that he has symptoms of right ear 
problems, he is not competent to enter a diagnosis of right 
ear otitis externa, as that requires a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
Board also notes that the service medical records showing a 
diagnosis of otitis externa "in service" are not from the 
period of active duty for training recognized by the 
Department of Defense and is not the result of injury 
incurred during inactive duty for training.  Further 
discussion regarding qualifying service is not needed as the 
appellant's claim is being denied for lack of a current 
disability.  

In sum, the preponderance of the competent evidence is 
against a finding of any current right ear otitis externa.  
Thus, service connection is denied, and the benefit-of-the-
doubt rule is not for application.  See Gilbert, 1 Vet. App. 
at 55.


ORDER

Entitlement to service connection for right ear otitis 
externa is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


